EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Ryann Beck on 1/7/2021.
The application submitted and entered on 12/29/2020 has been amended as follows:
Claim 31 Line 19 after “make” delete “the” and substitute --a--
Claim 31 Line 20 after “make” delete “the” and substitute --a--

Claims 1-6, 8, 11, 12, 15-18, 20-22, 25, 27, 29, 31 are allowed over the art of record.

Reasons for Allowance
Applicant has amended each of the independent claims to incorporate subject matter indicated as allowable subject matter.  For explanations regarding the allowable subject matter, see office action 5/6/2020 pages 45-47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/G.H./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732